Title: To Benjamin Franklin from William Coats: Deed, 31 July 1741
From: Coats, William
To: Franklin, Benjamin

July 31, 1741 
ABSTRACT: William Coats (spelled here “Coates”) of the Northern Liberties of Philadelphia, brickmaker, grants to Benjamin Franklin an irregularly shaped lot in the Northern Liberties (now in Franklin’s possession by virtue of a bargain and sale to him, dated the day before), which lot was formerly in the possession of Thomas Todd. The property is described as follows: beginning at a corner of land lately granted to Valentine Standley, extending by the same north 38 degrees east, 24.6 perches to a post; thence by the same and Coats’s meadow north 33½ degrees east, 16 perches to a post; thence by the said meadow south 74 degrees east, 9 perches to a post; thence by land lately granted to William Maugridge south 58½ degrees west, 42 perches to a post; thence by a 40-ft. lane or road intended to be laid out, south 64 degrees west, 13 perches to the place of beginning; containing 2 acres 90 perches. Also granted is free access with horses, carts, wagons, etc. along the lane and all rights and appurtenances belonging to the lot. Franklin is to pay Coats £3 4s. rent on August 2 annually with a right to Coats of entry, distraint, and repossession in case of default. Franklin shall not dig clay for brickmaking nor sink saw pits without the grantor’s consent. Coats warrants a clear title. Signed by William Coats; witnessed by Wm. Maugridge, Robert Greenway, the latter of whom appeared, February 15, 1757, before Chas. Brockden, justice of the peace, and swore to having seen Coats seal and deliver the indenture and that his own signature as witness was in his handwriting. Two notes in the margin cite decrees of extinguishment recorded “Nov. 14/07” and “Feb. 25–09” respectively.
